Title: John Adams to Abigail Adams, 13 February 1776
From: Adams, John
To: Adams, Abigail


     
      
       Feby. 13 1776
      
     
     Lee is at York, and We have requested a Battalion of Philadelphian Associators, together with a Regiment of Jersey Minute Men, to march to his Assistance. Lord Sterling was there before with his Regiment, so that there will be about 1000 Men with Lee from Connecticutt, about 600 with Ld. Sterling from the Jerseys, one Battalion of about 720 Minute Men from Jersey and one of the same No. from Philadelphia. We shall soon have four Battalions more raised in Pensilvania, to march to the same Place and one more in the Jerseys.
     Mr. Dickinson, being the first Collonell, and Commander of the first Battalion too, claimed it, as his Right to march upon this Occasion. Mr. Reed, formerly Gen. Washingtons Secretary goes his Lt, Coll. Mr. Dickinsons Alacrity and Spirit upon this occasion, which certainly becomes his Character and setts a fine Example, is much talk’d of and applauded. This afternoon, the four Battallions of the Militia were together, and Mr. Dickinson mounted the Rostrum to harrangue them, which he did with great Vehemence and Pathos, as it is reported.
     I suppose, if I could have made Interest enough to have been chosen more than a Lt., I should march too upon some such Emergency, and possibly a Contingency may happen, when it will be proper for me to do it still, in Rank and File. I will not fail to march if it should.
     In the Beginning of a War, in Colonies like this and Virginia, where the martial Spirit is but just awakened and the People are unaccustomed to Arms, it may be proper and necessary for such popular Orators as Henry and Dickenson to assume a military Character. But I really think them both, better Statesmen than Soldiers, tho I cannot say they are not very good in the latter Character. Henrys Principles, and Systems, are much more conformable to mine than the others however.
     I feel, upon some of these Occasions, a flow of Spirits, and an Effort of Imagination, very like an Ambition to be engaged in the more active, gay, and dangerous Scenes. (Dangerous I say but recall that Word, for there is no Course more dangerous than that which I am in.) I have felt such Passions all my Lifetime, particularly in the year 1757, when I longed more ardently to be a Soldier than I ever did to be a Lawyer. But I am too old, and too much worn, with Fatigues of Study in my youth, and there is too little need in my Province of such assistance, for me to assume an Uniform. Non tali Auxilio nec Defensoribus istis Tempus eget.
     I believe I must write you soon, Lord Sterlings Character, because I was vastly pleased with him. For the future I shall draw no Characters but such as I like. Pimps destroy all Freedom of Correspondence.
     